COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-416-CV
 
M.TEE'
ENTERPRISE INC.                                                      APPELLANT
 
                                                   V.
 
ERIC
MARTIN D/B/A TEXAS PLEXES                                         APPELLEE
 
                                               ----------
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  March 26, 2009




[1]See Tex. R. App. P. 47.4.